DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-3, 5-17) in the reply filed on 03/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the application" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machine learning classifier in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tullberg et al. (US Pub. No. 2022/0051139) in view of Arslan et al. (US Pub. No. 2022/0052897) (machine translation of Turkish priority application TR 2019/07154 is cited in parallel) in view of Minardi et al. (US Pub. No. 2020/0335988).
Regarding claim 1, Tullberg discloses a computer-implemented method, comprising:
	applying, at a base station router (BSR) (figure 5 network node 110 with machine learning unit 300; paragraph 69), the machine learning classifier (paragraphs 15, 16, 19, 24, 25, and 28: normal data and outlier data in a cluster are used to train machine learning to detect anomaly; thus classifying normal and outlier data) to actual wireless data (figure 4; paragraphs 89, 95, 143-147: parameters of wireless communication link 
	Tullberg does not teach creating a machine learning classifier using simulated wireless data, the simulated wireless data having known values.
However, in the same field of machine learning, Arslan discloses creating a machine learning classifier using simulated wireless data, the simulated wireless data having known values (paragraphs 20, 21, 23, 34-40: computer simulation data (waveforms) are used to create and train machine learning system. Priority Turkish patent application TR 2019/07154’s page 6 last paragraph, page 7’s lines 1-14; page 8’s lines 5-20, page 9 lines 10-33).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tullberg creating a machine learning classifier using simulated wireless data, the simulated wireless data having known values.
The motivation would have been for general system optimization (paragraph 22).
Tullberg does not teach wherein the application is performed by converting from a wireless protocol used by the actual wireless data to a wired protocol.
However, in the same field of endeavor, Minardi discloses wherein the application is performed by converting from a wireless protocol used by the actual wireless data to a wired protocol (figure 2 and paragraph 86).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tullberg the application is 
The motivation would have been to facilitate wired system processing of data via inter-protocols communication.

Regarding claim 2, all limitations of claim 1 are disclosed above. Tullberg further teaches the application includes training the machine learning classifier using the actual wireless data (figure 4; paragraphs 89, 95, 143-147: parameters of wireless communication link between wireless device and base station are transmitted to the base station; the base station then trains its machine learning unit using the received wireless data).
Regarding claim 9, all limitations of claim 1 are disclosed above. Tullberg further teaches wherein the machine learning classifier implements at least one of a clustering analysis (paragraph 145). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tullberg et al. (US Pub. No. 2022/0051139) in view of Arslan et al. (US Pub. No. 2022/0052897) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Rajendran et al. (US Pub. No. 2022/0060901).
Regarding claim 3, all limitations of claim 1 are disclosed above. Tullberg does not teach but Rajendran discloses detecting, via the trained machine learning classifier, a certain class of BSR using another set of actual wireless data, the certain class 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tullberg detecting, via the trained machine learning classifier, a certain class of BSR using another set of actual wireless data, the certain class indicating fraudulence.
The motivation would have been to prevent UE from attaching to a false base station (abstract).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tullberg et al. (US Pub. No. 2022/0051139) in view of Arslan et al. (US Pub. No. 2022/0052897) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Yi (US Pub. No. 2015/0085690).
Regarding claim 5, all limitations of claim 1 are disclosed above. Tullberg does not teach but Yi discloses controlling, via a switch communicably interposed between the BSR and the UEs, access to the actual wireless data and the simulated wireless data, wherein the controlled access to the actual wireless data and the simulated wireless data comprises halting reception of the actual wireless data at the BSR, while continuing to receive the simulated wireless data (figure 8a and paragraph 335: BS1 stops/remains silent on the same/agreed RE with the ordinary user terminal such that the BS1 receives uplink correction signals from the common UE simulator).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tullberg controlling, via a switch 
The motivation would have been to avoid contention conflict.

Claims 10, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Tullberg et al. (US Pub. No. 2022/0051139) in view of Rajendran et al. (US Pub. No. 2022/0060901).
Regarding claim 10, Chockalingam discloses a base station apparatus configured to provide communication for one or more user equipment (UEs) (see figure 1, paragraphs 11, 19-23, 25-27, 29, 30, 39-42, 49, and 50), comprising:
	a base station router (BSR) configured to access actual wireless data pertaining to actual UEs and to access simulated wireless data pertaining to simulated UEs (paragraphs 11, 19-23, 25-27, 29, 30, 39-42, 49, and 50: base stations communicates with both actual and simulated eNBs, actual and simulated wireless data are UEs and number of sessions).
	Chockalingam does not teach a machine learning classifier configured to be trained using the actual wireless data.
	However, in the same field of wireless communication, Tullberg discloses a machine learning classifier configured to be trained using the actual wireless data (figure 4; paragraphs 89, 95, 143-147: parameters of wireless communication link 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam discloses a machine learning classifier configured to be trained using the actual wireless data.
The motivation would have been for anomaly detection (paragraph 171).
Chockalingam does not teach wherein the trained machine learning classifier is configured to detect a certain class of BSR using another set of actual wireless data, the certain class indicating fraudulence.
In the same field of endeavor, Rajendran discloses detecting, via the trained machine learning classifier, a certain class of BSR using another set of actual wireless data, the certain class indicating fraudulence (paragraph 48: machine learning utilizes different information resource to determine and detect fake base station).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tullberg detecting, via the trained machine learning classifier, a certain class of BSR using another set of actual wireless data, the certain class indicating fraudulence.
The motivation would have been to prevent UE from attaching to a false base station (abstract).

Regarding claim 11, all limitations of claim 10 are disclosed above. Chockalingam further teaches a switch communicably interposed between the BSR and the UEs and configured to control access to the actual wireless data and the simulated 
Regarding claim 13, all limitations of claim 11 are disclosed above. Chockalingam further teaches the controlled access to the actual wireless data and the simulated wireless data comprises simultaneously receiving the actual wireless data and the simulated wireless data (paragraphs 22, 26, 29, 40-42: receiving both real and simulated data to test the network at 90% capacity).
Regarding claim 14, all limitations of claim 11 are disclosed above. Chockalingam further teaches the switch is integrated into an existing cellular system (see figure 1 existing cellular system; paragraphs 11, 19-23, 25-27, 29, 30, 39-42: base station includes both actual and simulated eNBs and UEs).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Tullberg et al. (US Pub. No. 2022/0051139) in view of Rajendran et al. (US Pub. No. 2022/0060901) in view of Yi (US Pub. No. 2015/0085690).
Regarding claim 12, all limitations of claim 11 are disclosed above. Chockalingam does not teach but Yi discloses the controlled access to the actual wireless data and the simulated wireless data comprises halting reception of the actual wireless data at the BSR while continuing to receive the simulated wireless data. (figure 8a and paragraph 335: BS1 stops/remains silent on the same/agreed RE with the 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam the controlled access to the actual wireless data and the simulated wireless data comprises halting reception of the actual wireless data at the BSR while continuing to receive the simulated wireless data.
The motivation would have been to avoid contention conflict.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Tullberg et al. (US Pub. No. 2022/0051139) in view of Rajendran et al. (US Pub. No. 2022/0060901) in view of Minardi et al. (US Pub. No. 2020/0335988).
Regarding claim 15, all limitations of claim 11 are disclosed above. Chockalingam does not teach but Minardi discloses a bridge communicably interposed between the switch and the UEs and configured to convert between a wireless protocol used by the actual wireless data and a wired protocol used by the simulated wireless data (figure 2 and paragraph 86).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam a bridge communicably interposed between the switch and the UEs and configured to convert 
The motivation would have been to facilitate wired system data processing by utilizing inter-protocols communication.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Tullberg et al. (US Pub. No. 2022/0051139) in view of Rajendran et al. (US Pub. No. 2022/0060901) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Kusashima et al. (Us Pub. No. 2022/0046477).
Regarding claim 16, all limitations of claim 15 are disclosed above. Chockalingam does not teach but Kusashima discloses data converted from the wireless protocol to the wired protocol is inserted into a layer of a protocol stack of the BSR that is above a lowest layer (figures 14 and 15: paragraphs 208 and 212: conversion occurs at layer (SDAP and PDCP) above the lowest layer).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam data converted from the wireless protocol to the wired protocol is inserted into a layer of a protocol stack of the BSR that is above a lowest layer.
The motivation would have been for data processing.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Tullberg et al. (US Pub. No. .
Regarding claim 17, all limitations of claim 15 are disclosed above. Chockalingam does not teach but Chritz discloses the base station apparatus is further configured to provide communication for the BSR and one or more other BSRs of one or more other base station apparatuses, via the wired protocol (figure 6 and paragraph 37: base stations communicate via X2 wired interface).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam the base station apparatus is further configured to provide communication for the BSR and one or more other BSRs of one or more other base station apparatuses, via the wired protocol.
The motivation would have been for backhaul communication.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, elements of halting reception of the actual wireless data is performed to train a machine learning model by injecting the model with stored actually wireless data that exemplifies a certain behavior or pattern, is not known of the art or if 
Claims 7 and 8 would be allowable for the same reason set forth in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng et al. (US Pub. No. 2020/0195506) discloses artificial intelligence for fog radio access network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466